Title: To Thomas Jefferson from William Short, 22 October 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
La Rocheguyon Oct. 22. 1791

I have just recieved at this place where I have come to spend a few days, a letter from M. de Moustier, from which it would appear that he has persisted since his arrival in Paris, in his determination to decline the department of foreign affairs. He tells me that Brissot de Warville is one of the causes of his declining, being persuaded that from the credit which he seems to enjoy at present he, de Moustier, could not expect to render real service. I am not fully convinced however that he will not accept if still sollicited, and I think he will be sollicited, from the real embarassment in finding a proper person to fill the place.

Dispositions abroad appear pacific since the notification of the King’s acceptation. The continuance of these dispositions will depend of course upon the internal situation of affairs here. The assembly have as yet done nothing. Not a single decree has been passed. Day after day is passed in vain extravagant declamation, and in recieving addresses and petitions by deputations who are admitted at the bar and who flatter the assembly in the most ridiculous manner. This circumstance joined to the personal want of consideration of almost all the members, exposes the assembly to popular disrespect and to the assaults of a weapon, ridicule, which in no country is more powerful than in this.
Notwithstanding the little hopes of foreign succour emigrants continue in great numbers to go and join the Princes. In many provinces not a man of the nobility able to bear arms remains and many of them carry their whole families with them. An idea prevails among them that they are dishonored if they remain in France, and that only those who go to join the Princes will be considered as noble after the counter revolution which they consider as certain. The assembly are now deliberating on the means of preventing emigrations and punishing the emigrants. If they adopt violent measures the King will probably refuse his sanction.
The price of bread has risen considerably in Paris and threatens still to rise. This is produced by several causes—the obstacles put to the free circulation of grain in every department and the low waters of the Seine occasioned by the excessive drought, and the depreciation of the assignats which begins to be percieved in the price of all articles. It is much to be apprehended that this will occasion disorder in Paris during the winter.
I mentioned to you that the Marquis de la fayette had gone to Auvergne. The municipality of Paris have voted him a golden medal, and the statue of Genl. Washington in marble to be executed by Houdon, “Pour etre placée dans celui de ses domaines (de la fayette) qu’il designera, afin qu’il ait toujours devant ses yeux son ami et celui qu’il a si glorieusement imité.” They determined at the same time that this vote should be placed on the bust of M. de la fayette, given to the municipality by the state of Virginia. I suppose of course you will mention this to the President, to whom I do not take the liberty to communicate it directly not having the honor to be in correspondence with him.
I recieved the day before I left Paris the letters of introduction given by the President and yourself to Mr. Horry of So. Carolina for me eighteen months ago. He has come to spend a short time at  Paris and I hope you will both be assured of my readiness to follow your desires contained in those letters. I was uncertain whether I should have made use of the opportunity thus furnished me of writing to the President, but the consideration of his multiplied occupations, as well as respect for himself and his time made me suppose it would be most proper not to break in on it by a letter.—I am desired by the old Dutchess D’Enville, and the Duke and Dutchess de la Rochefoucauld to recall them to your memory often and to assure you of their real attachment. I beg you to count also on the sincere affection & profound respect of your friend & servant,

W: Short

